— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered April 16, 1986, convicting him of robbery in the second degree, robbery in the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted. Richard D. Longworth is relieved as attorney for the defendant, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Perry S. Reich, 325 East Sunrise Highway, Lindenhurst, New York, 11757, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the appeal is removed from the calendar, and the defendant’s time to perfect the appeal is enlarged. The newly assigned counsel is directed to perfect this appeal as expeditiously as possible.
Based upon this court’s independent review of the record, we conclude that there is at least one arguable issue which could be raised on appeal. This issue concerns the propriety of the admission of the codefendants’ confessions implicating the defendant at their joint trial (see, Cruz v New York, 481 US *616186). Accordingly, the motion of the defendant’s assigned appellate counsel to be relieved is granted, and new appellate counsel is assigned (see, Penson v Ohio, 488 US —, 109 S Ct 346; People v Casiano, 67 NY2d 906; People v Lynch, 139 AD2d 768). Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.